Citation Nr: 1122645	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  08-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for bilateral tinnitus on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for a compensable rating for his bilateral hearing loss and his claim for a rating in excess of 10 percent for his bilateral tinnitus.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Bilateral Hearing Loss Claim

In October 1994, the Veteran was granted service connection for bilateral hearing loss and was assigned a noncompensable rating, effective May 11, 1994.  The RO's decision was based upon the Veteran's service medical records, which indicated it was likely that the Veteran's hearing loss was related to noise exposure the Veteran sustained during active duty service.

The Veteran filed a claim in September 2003, stating that he should be entitled to a compensable rating for his bilateral hearing loss as his disability had worsened since his grant of service connection in October 1994.  In support of his claim, the Veteran participated in a VA examination in January 2004 and the audiological examination report showed bilateral hearing loss for VA purposes:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
70
65
LEFT
10
30
60
70

The right ear average puretone threshold was 39 decibels and speech recognition was 100 percent.  Under Table VI, such hearing acuity is considered Level I.  The left ear average puretone threshold was 43 decibels and speech recognition was 96 percent.  Under Table VI, such hearing acuity is considered Level I.  Combining the hearing level designations for the two ears under Table VII results in a zero percent rating.  38 C.F.R. § 4.85, Table VII.  Accordingly, in its February 2004 rating decision, the VA continued the Veteran's non-compensable rating.

The Veteran was examined again by the VA in November 2006, and once again, the audiological examination report shows bilateral hearing loss for VA purposes:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
70
70
LEFT
10
40
60
75

The right ear average puretone threshold was 41 decibels and speech recognition was 96 percent.  The left ear average puretone threshold was 46 decibels and speech recognition was 96 percent.  The Board believes it worth noting that the Veteran's hearing in both ears slightly worsened in the period between examinations from January 2004 to November 2006 insofar as the average puretone threshold increased from 39 decibels to 41 decibels in the right ear and increased from 43 decibels to 46 decibels in the left ear.

The Veteran filed another claim for increased rating in June 2007, asking that the RO grant him a compensable rating for his bilateral hearing loss.  In furtherance of his claim, the Veteran participated in a VA examination in July 2007 and the audiological examination report indicated the following results:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
70
70
LEFT
10
40
60
75

The right ear average puretone threshold was 41 decibels and speech recognition was 96 percent.  Under Table VI, such hearing acuity is considered Level I.  The left ear average puretone threshold was 46 decibels and speech recognition was 96 percent.  Under Table VI, such hearing acuity is considered Level I.  Combining the hearing level designations for the two ears under Table VII results in a zero percent rating.  38 C.F.R. §4.85, Table VII.  Accordingly, in its September 2007 rating decision, the VA continued the Veteran's non-compensable rating.

The Veteran submitted an August 2007 private audiological examination given by Dr. R.M., an audiologist, and the results of the examination were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
45
110
105
LEFT
30
45
63
80

The right ear average puretone threshold was 75 decibels and speech recognition was 84 percent while the left ear average puretone threshold was 55 decibels and speech recognition was 96 percent.  Based on these audiological examination results, Dr. R.M. concluded the Veteran had mild to profound sensorineural hearing loss in his right ear and mild to moderate to severe sensorineural hearing loss in his left ear.  Dr. R.M. further noted that the Veteran's speech discrimination via live voice without competing noise was good in his right ear and excellent in his left ear; however, Dr. R.M. indicated the Veteran has considerable difficulty understanding speech when background noise is present.  The Board also believes it worth noting that the Veteran's hearing in both ears slightly worsened in the period between examinations from July 2007 to August 2007 insofar as the average puretone threshold increased from 41 decibels to 75 decibels in the right ear and increased from 46 decibels to 55 decibels in the left ear.

The Veteran has not been examined by the VA or Dr. R.M. since 2007 and the Veteran reported in a May 2009 Statement that his hearing continues to get worse and that he would be happy to take further hearing tests to determine the extent of his hearing loss.  Furthermore, C.E., one of the Veteran's co-workers, indicated in a June 2008 letter that she has noticed the Veteran's hearing has deteriorated over the course of the last three years.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Re-examination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2010).

Therefore, given both the length of time since the Veteran's last VA examination (nearly four years) and the Veteran's and C.E.'s indications that his disability is worsening, the Board finds that a contemporaneous and thorough VA audiological examination should be conducted to determine the current severity of the Veteran's bilateral hearing loss.  Such examination and opinion would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Tinnitus Claim

In October 1994, the Veteran was granted service connection for tinnitus and was assigned a 10 percent rating, effective May 11, 1994.  The RO's decision was based upon the Veteran's service medical records, which indicated it was likely that the Veteran's tinnitus was related to noise exposure the Veteran sustained during active duty service.

In a June 1998 private treatment record, the Veteran stated that when he took his left earplug out, his left ear started ringing and felt clogged.  The Veteran denied any type of dizziness or visual problems.  After examining the Veteran, Dr. R.B., M.D. diagnosed the Veteran with chronic ear problems with tinnitus as well as an inner ear problem.

The Veteran filed a claim in September 2003, stating that he should be entitled to an increased rating for his tinnitus as this disability had worsened since his grant of service connection in October 1994.

During his January 2004 VA examination, the Veteran indicated he was suffering from tinnitus, which he characterized as high pitch ringing in both ears, which was constant and "very bothersome."  The Veteran also indicated he was hyper-sensitive to loud noises and as a result, is forced to wear earplugs often.  In its February 2004 rating decision, the RO informed the Veteran that his 10 percent rating is the highest percent evaluation allowed to be granted to a claimant by law.

In a letter dated September 2005, the Veteran indicated that his tinnitus has steadily gotten worse over the years and it has gotten to a point where the ringing fluctuates up and down, which not only makes hearing extremely difficult but it also makes it difficult for the Veteran to concentrate.  The Veteran further reported that the ringing in his ears is continuous, loud and at all times negatively affects him at home and work.  The Veteran also stated that his ears have become very sensitive to a point that he cannot go to the movies, crowded restaurants or concerts.  He also stated that the sound of diesel trucks, barking dogs, screaming children, fax machines, chain saws, carpentry equipment, motorcycles, car alarms and smoke detectors increases his hearing sensitivity.  As a result of this sensitivity, the Veteran has missed his children's concerts and sporting events.  The Veteran maintained that his tinnitus and hyper-sensitivity affects him every waking moment of every day.

In the November 2006 VA examination, the Veteran reported being extremely sensitive to loud sounds and that he is experiencing constant high-pitched ringing that fluctuates in both ears.  The Veteran also reported traffic noise, especially diesel trucks, make his hyper-sensitive hearing condition worse.  The Veteran also reported he cannot attend certain events with his children (i.e., football games), go to noisy restaurants or drive his vehicle with the windows down.  The Veteran denied vertigo, dizziness, otalgia or otorrhea.  An otoscopic examination of both ears revealed clear ear canals and intact tympanic membranes.  Tympanometry indicated normal middle ear mobility and pressure bilaterally.

Following this examination, the VA examiner stated that the ringing the Veteran was experiencing was consistent with normal ear function and not considered "tinnitus" for rating purposes.  The VA examiner also stated that no condition exists, which if treated, might cause a change in his hearing threshold levels.  Notwithstanding the foregoing, the VA examiner diagnosed the Veteran with significant hyperacusis insofar as the Veteran could not tolerate acoustic reflexes and his hearing comfort level was reported to be too loud at 55 decibels and 60 decibels.

Following this examination, the Veteran filed a claim for hyperacusis in June 2007.  In furtherance of his claim, the Veteran participated in a VA examination in July 2007, whereby he reported being extremely sensitive to loud sounds and asserted that his hearing sensitivity had increased since the November 2006 VA examination.  The Veteran also reported constant high-pitched ringing in his ears that fluctuated.  The Veteran again denied vertigo, dizziness, otalgia or otorrhea.

An otoscopic examination revealed clear ear canals and intact tympanic membranes and no significant air-bone gaps in puretone audiometry were noted.  Tympanometry indicated normal middle-ear pressure and compliance at both ears.

Based on the above history supplied by the Veteran in addition to the foregoing results of the audiological examination, the Veteran was diagnosed with constant tinnitus in both ears.

In the August 2007 private examination, Dr. R.M. noted that the Veteran's left and right tympanic membranes were within normal limits.  The Veteran was diagnosed by Dr. R.M. with bilateral tinnitus.
 
In his October 2007 Notice of Disagreement, the Veteran attached a Wikipedia entry defining hyperacusis as a health condition characterized by an over-sensitivity to certain frequency ranges of sound (a collapsed tolerance to normal environmental sound).  The Wikipedia entry further indicated that with cochlear hyperacusis (the most common form of hyperacusis), the symptoms are ear pain, annoyance and general intolerance to any sounds that most people do not notice or consider unpleasant and that as many as 86 percent of hyperacusis sufferers also have tinnitus.

Furthermore, C.E. indicated in her June 2008 letter that when she speaks to the Veteran at work in a normal tone, he cannot hear her.  C.E. also noted that loud people or situations are painful for the Veteran and such situations include sounds from vacuum cleaners, lawn mowers, loud cars and trucks.  C.E. noted that sirens are the worst for the Veteran.  C.E. indicated that whenever any of these loud situations arise, the Veteran removes himself from the noise.

During the April 2011 Travel Board hearing, the Veteran testified that he is very sensitive to any loud noises, which include diesel trucks, guns, barking dogs, screaming children and fax machines.  The Veteran also testified that he cannot go to the movies or to crowded restaurants.  The Veteran reported that he dodges these noises and wears ear plus or headphones in order to keep his exposure to a minimum.  The Veteran indicated that dealing with these loud noises is like sticking his finger into an electrical outlet-it is a painful, shocking experience that instantly puts him in a bad mood.  The Veteran further stated that it took probably three or four days for his hearing to go down after a friend beeped his horn when the Veteran walked in front of the friend's car.  The Veteran testified that when his hypersensitivity occurs it feels like he has water in his ears in that the sound echoes and that his ear drums feel swollen and this feeling lasts for several days.

Based on the foregoing evidence, it is appropriate for the Board to remand to the RO any questions, including consideration on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1)., which were not previously decided by the RO.  VAOPGCPREC 6-96; Holland v. Brown, 6 Vet. App. 443, 447 (1994).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular consideration is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The June 2008 letter from C.E., one of the Veteran's co-workers, indicates that loud people or situations are painful for the Veteran while he is at work.  C.E. is competent to testify to observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), and C.E. further noted that when speaking in a normal tone, the Veteran cannot hear her at work.  Furthermore, during his January 2004 VA examination, the Veteran indicated he was suffering from high pitch ringing in both ears, which was constant and "very bothersome."  In his letter September 2005, the Veteran further reported that the ringing in his ears is continuous, loud and at all times negatively affects him at home and work.  As a result of this sensitivity, the Veteran has missed his children's concerts and sporting events.  The Veteran also stated in his November 2006 and June 2007 VA examinations as well as during his April 2011 Travel Board Hearing that his ears have become very sensitive to a point that he cannot go to the movies, crowded restaurants or concerts.  The Veteran has also stated that the sound of diesel trucks, barking dogs, screaming children, fax machines, motorcycles, carpentry equipment, car alarms and smoke detectors increases his hearing sensitivity.  The Veteran maintains that his tinnitus and hyperacusis affects him every waking moment of every day, which includes when he is at work.

Having found some indication that the Veteran's tinnitus and hyperacusis interfere with his employment, it is appropriate to remand the matters concerning the Veteran's tinnitus and hyperacusis to the RO for extra-schedular consideration.  Upon remand, the RO should determine whether the criteria for submission of extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted for the Veteran's bilateral tinnitus as a result of his hyperacusis.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should inform the Veteran of the elements of a claim for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), for bilateral tinnitus/hyperacusis and permit the Veteran the full opportunity to supplement the record as desired regarding extra-schedular consideration for tinnitus/hyperacusis.

2. Once any new evidence has been associated with the Veteran's claims file, the Veteran should be scheduled for a VA audiological examination.

Bilateral Hearing Loss

The examiner should ascertain the current level of disability of the Veteran's service-connected bilateral hearing loss.  All necessary studies or tests are to be accomplished.  The entire claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The report of examination should include a complete depiction of the current state of the Veteran's disability, including fully describing any functional effects caused by his bilateral hearing loss disability.

Tinnitus/Hyperacusis

The examiner should determine the extent of his tinnitus/hyperacusis since the July 2007 VA examination, and the impact, if any, the Veteran's tinnitus/hyperacusis has on his ability to work.  The examiner should be sure to include a description of all functional impairments caused by the Veteran's bilateral tinnitus/hyperacusis.

3. Once the above actions have been completed, the RO/AMC should readjudicate the issue of entitlement to a compensable rating for bilateral hearing loss and it should also address whether extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b)(1) for tinnitus/hyperacusis in light of all the evidence of record.  If the criteria for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1) are met, the matter should be referred to the Director of Compensation and Pension service or any other proper designee for appropriate action.  If the benefits sought on appeal remain denied, the RO/AMC should furnish a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

4. Once the Veteran has had an opportunity to submit any additional evidence pertinent to an extra-schedular rating for tinnitus/hyperacusis, the RO should consider whether to refer this case to the Under Secretary of Benefits or the Director, Compensation and Pension Service, for consideration of the Veteran's claim for increased rating for service-connected tinnitus on an extra-schedular basis.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

